Title: From John Adams to Pierre Landais, 20 June 1780
From: Adams, John
To: Landais, Pierre


     
      Sir
      Paris June 20 1780
     
     I came this moment from the Post office, where I have been to give a Receipt for a Letter from you of the 14, which I was advertised of, by a Billet from the office last night. I had before received a Letter from Commodore Gillon, informing me of the application of the officers and Crew of the Alliance to his Excellency Dr. Franklin, in your favour.
     I presume these Communications were made to me, from a Respect to the public Trust I have the Honor to hold as a servant of the United States, and in this point of View they lay me under obligations. I have also received a Letter from Mr. Pierce requesting me to interest myself in the affair of the Alliance. And another Letter from another Gentleman implying Censure upon me.
     I have the Honour to be in a department totally distinct from that of his Excellency Dr. Franklin, and have no Authority over, or connection with his more than he has with mine. There is a possitive Instruction of Congress, to his Excellency, to me, and to all the Ministers of the united States abroad to cultivate a good Understanding with each other. Neither the Congress, nor his Excellency, have communicated to me, the Nature and Extent of the Authority they have given his Excellency over their Frigates in France and the officers of them.
     If his Excellency Dr. Franklin, or Mr. Jay, or Mr. Laurens, or any other Minister of the United States should ask my opinion and Advice respecting any Thing within their Departments stating the Case both respecting their Authority and the Facts, I should think it my Duty, to give it with the Utmost Promptitude. His Excellency has in some Cases asked my opinion, So have the Minister at Madrid, in every such Case I ever have and ever shall give my opinion with the Utmost Promptitude Candor and Decision: and if I should have occasion to ask their Advice, on any Thing respecting my own department I should hope for the same favour of their answer.
     But it must be remembered that Congress have neither appointed me established an appeal from the Judgment of his Excellency to mine, nor appointed me Inspector of his Administration, nor made me a Spy upon his Conduct. They have not given me any office So high as the two former, nor so low as the last.
     Every Man of Common sense then will see that it would be criminal in me, and I should infallibly incur the Censure of Congress, if in such a critical Business, I were to interfere unasked by his Excellency, So as to become an auxiliary either to Captain Jones or Captain Landais in this dispute.
     Further, I hold myself obliged to give my opinion to the Kings Ministers, when they see Cause to ask it, and I think I never shall fail to do so. But it would introduce, or rather continue and perpetuate, Confusion and Distraction in our affairs, if I who am simply a resident at Paris, were to undertake uninformed, and unasked to obtrude my opinion and advice upon the Ministers, in matters entirely without my Jurisdiction. These are my sentiments and the Principles upon which I have and shall endeavour to Act. If you or any Gentleman, pleases to lay before Congress an accusation against me, for Timidity, Inaction, or omission of duty, I furnish you with this Letter, and full Liberty to lay it before Congress or to print it in the Newspapers in America, if you choose for their Censure or approbation. It contains the Principles and Rules of Conduct which I am determined to pursue untill I have orders of Congress to the Contrary which I am well persuaded I never shall. And it may be depended on I have not too much timidity to pursue my Principles.
     I have the Honour to be with Esteem and respect, sir, your most obedient humble sert.
    